Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending in the present application.
Claims 1-6 and 19-20 are original, and claims 7-18 and 22-24 are withdrawn.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-6 and 19-20 in the reply filed on 30 June 2022 is acknowledged.  The traversal is on the ground(s) that the claims have common technical features including a light source, a display panel, a light transmitter and a diffuser, and that the different structural features do not increase the burden of examination.  This is not found persuasive because the mere presence of common components does not reduce the search burden, especially given that the prior art applicable to the elected invention likely would not be applicable to the different embodiments. Moreover, searching in differing classifications and using differing search strategies and search queries would be required.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2019 was considered by the examiner.
Claim Objections
Re: claims 1 and 20, the limitations “the emitted light,” “the transmitted light,” and “the diffused light” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 6, the meaning of the limitation “a size of the transmitting window corresponds to a size of one or more of the light-emitting elements” is unclear. The nature of the correspondence is unclear. It is not clear if the size of the window is the same as the size of the light-emitting element or if the location of the window optically corresponds to the location of the light-emitting element. For the purpose of examining the present application, the limitation has been construed to mean that the location of the transmitting optically corresponds to the location of the light emitting element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 2010/0066957).
Re: claim 1, Miyazaki discloses a display panel 20 comprising: a first surface (Fig. 1, upper horizontally extending surface of element 22) on which an image is displayed; a second surface (Fig. 1, lower horizontally extending surface of element 21) opposite to the first surface; display pixels R, G, B interposed between the first surface and the second surface (Fig. 1); and a transmitting window 24 interposed between the first surface and the second surface (Fig. 1); a light source 1 disposed on a side of the second surface of the display panel (Fig. 1, the bottom side of element 50b), and emitting light toward the second surface (Fig. 1); a light transmitter 2 (Fig. 2) interposed between the light source 1 and the display panel 20, and transmitting the emitted light to the transmitting window (Figs. 1, 2), the transmitted light being incident on the second surface of the display panel and being transmitted through the transmitting window toward the first surface of the display panel (Figs. 1, 2); and a diffuser 30 diffusing the light transmitted through the transmitting window, the diffused light being irradiated onto a front surface of a target object (capability disclosed in at least Fig. 1).
Re: claim 6, Miyazaki discloses the limitations of claim 1, and Miyazaki further discloses that the light source 1 comprises light-emitting elements (para. 62; Fig. 1), and a size of the transmitting window 24 corresponds to a size of one or more of the light-emitting elements (optical correspondence disclosed in Figs. 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki.
Re: claim 2, Miyazaki discloses the limitations of claim 1, and Miyazaki further discloses a non-pixel region without the display pixels (Fig. 1, where the non-pixel regions are the linear, crossing regions between each R, G, and B pixel, where a person of ordinary skill in the art prior to the effective date would know that this region typically comprises data and scan lines addressing each individual pixel and/or a black matrix or similar light block).
Re: claim 3, Miyazaki discloses the limitations of claim 2, and Miyazaki further discloses that the transmitting window 24 is disposed in the non-pixel region (Fig. 1).
Re: claim 4, Miyazaki discloses the limitations of claim 2, and Miyazaki further discloses that the display panel 20 further comprises two or more non-pixel regions comprising the non-pixel region (Fig. 1), and the display pixels and the two or more non-pixel regions are alternately arranged (alternating disclosed in Fig. 1).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Cho (US 2018/0267663).
Re: claim 19, Miyazaki discloses the limitations of claim 1; however, Miyazaki does not explicitly disclose that the light source is a vertical cavity surface emitting laser.
Cho discloses that the light source is a vertical cavity surface emitting laser (para. 159).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the light source be a VCSEL, as disclosed by Cho, in the device disclosed by Miyazaki for the purpose of utilizing a light source that is easily collimated and has high beam quality for smaller areas.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Lee (US 2019/0208044).
Re: claim 20, Miyazaki discloses an illumination device 100 comprising a display panel 20 comprising: a first surface (Fig. 1, upper horizontally extending surface of element 22) on which an image is displayed; a second surface (Fig. 1, lower horizontally extending surface of element 21) opposite to the first surface; display pixels R, G, B interposed between the first surface and the second surface (Fig. 1); and a transmitting window 24 interposed between the first surface and the second surface (Fig. 1); a light source 1 disposed on a side of the second surface of the display panel (Fig. 1, the bottom side of element 50b), and emitting light toward the second surface (Fig. 1); a light transmitter 2 (Fig. 2) interposed between the light source 1 and the display panel 20, and transmitting the emitted light to the transmitting window (Figs. 1, 2), the transmitted light being incident on the second surface of the display panel and being transmitted through the transmitting window toward the first surface of the display panel (Figs. 1, 2); and a diffuser 30 diffusing the light transmitted through the transmitting window, the diffused light being irradiated onto a front surface of a target object (capability disclosed in at least Fig. 1).
Miyazaki does not explicitly disclose a sensor configured to receive light that is reflected from the target object comprising the front surface onto which the diffused light is irradiated; and a processor configured to obtain information regarding the target object, from the received light.
Lee discloses a sensor 140 configured to receive light that is reflected from the target object comprising the front surface onto which the diffused light is irradiated (capability disclosed in Figs. 1, 7); and a processor 180 configured to obtain information regarding the target object, from the received light (capability disclosed in Figs. 1, 7).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871